            Case 1:18-cv-00461-SAG Document 76 Filed 12/16/20 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 NORTHERN DIVISION

JEFF HULBERT, et al.                           *

       Plaintiffs                              *

       v.                                      *      Case No. 1:18-CV-00461-SAG

SGT. BRIAN T. POPE, et al.                     *

       Defendants                              *

*      *        *      *       *       *       *      *       *       *          *   *      *

                    DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Defendants Sergeant Brian T. Pope and Colonel Michael Wilson (the “Defendants”),

through counsel, submit motion for summary judgment, accompanying memorandum of law in

support of their motion for summary judgment, and proposed order pursuant to Fed. R. Civ. P. 56,

and state that there is no dispute of material facts in this case, which show:

       1.       Plaintiffs have alleged various constitutional and tortious claims against

Defendants arising out of their arrest on February 5, 2018.

       2.       On February 5, 2018, Sergeant Pope gave Plaintiffs Jeff and Kevin Hulbert a lawful

order to move roughly fifteen feet from where they were standing for safety reasons, as

communicated to Sgt. Pope by his superior officer, Sgt. Dennis Donaldson. It was a reasonable

time, place, and manner restriction under the circumstances and, therefore, not a violation of the

First Amendment or Article 40.

       3.       Plaintiffs ignored repeated orders from Sgt. Pope despite warnings that they would

be arrested for continuing to ignore the lawful orders.

       4.       Plaintiffs Jeff and Kevin Hulbert continued ignoring more orders, thereby

committing a crime in the presence of Sgt. Pope, giving him probable cause to arrest the Plaintiffs.
            Case 1:18-cv-00461-SAG Document 76 Filed 12/16/20 Page 2 of 6



The arrest and subsequent search incident to arrest—which was not conducted by either

Defendant—did not, therefore, violate the Fourth Amendment, Article 24, or Article 26.

       5.       At the direction of his superior officer, Sgt. Pope issued criminal citations to

Plaintiffs Jeff and Kevin Hulbert, and released them roughly one hour after their arrest.

       6.       While preparing the criminal citations, Sgt. Pope could not locate the section of

COMAR for one of the charges that he wanted to issue to the Plaintiffs (they were, in part, arrested

for preventing or disturbing the general public from obtaining services provided on the property

or for obstructing walks pursuant to COMAR 04.05.01.03). As a result, the only charge that the

Hulbert brothers received on February 5, 2018 was for failure to obey a lawful order pursuant to §

10-201 of the Criminal Law Article.

       7.       Defendant Michael Wilson did not know about the arrests until after they happened.

       8.       Sgt. Donaldson and Col. Wilson agreed that an additional charge should be added.

Col. Wilson specifically wanted one added based on the longstanding advice from the State’s

Attorney’s Office (“SAO”) that they want § 6-409 of the Criminal Law Article to be charged.

       9.       Col. Wilson sent an email on the evening of February 5, 2018 about the arrests and

noted the additional charge that he wanted to bring based on prior advice from the SAO.

       10.      On February 6, 2018, officers at the Maryland Capitol Police (“MCP”) contacted

the SAO to discuss the additional charges they wanted to bring and the method for adding them.

Sgt. Pope drafted additional charges at the direction of his superior officer and based on the advice

of the SAO.

       11.      Plaintiffs Jeff and Kevin Hulbert came to Annapolis on February 6, 2018. Because

they were physically close to the MCP offices and it was convenient, the additional charges—



                                                 2
          Case 1:18-cv-00461-SAG Document 76 Filed 12/16/20 Page 3 of 6



based on a charging decision that pre-dated the Plaintiffs’ return to Annapolis—were served on

Plaintiffs Jeff and Kevin Hulbert.

        12.      All of the charges were dropped four days later after further discussion with the

SAO.

        13.      Plaintiffs brought this lawsuit nine days after the arrests.

        14.      Defendants are entitled to qualified immunity from the claims arising under 42

U.S.C. § 1983.

        15.      Plaintiffs’ constitutional rights were not violated.

        16.      Even if Plaintiffs’ constitutional rights were violated, Defendants’ conduct did not

violate clearly established statutory or constitutional rights of which a reasonable person would

have known.

        17.      The undisputed material facts show that Plaintiff Kevin Hulbert was not arrested

because he was filming.

        18.      Even if Plaintiff Kevin Hulbert was arrested for filming, the right to record police

is not clearly established.

        19.      The undisputed material facts show that there is no causal connection to support

Plaintiffs’ retaliation claim.

        20.      Because Sgt. Pope had probable cause to arrest the Plaintiffs, their retaliation claim

fails as a matter of law.

        21.      Because Sgt. Pope had probable cause to arrest the Plaintiffs, their unconstitutional

search and seizure claims fail as a matter of law.

        22.      Plaintiffs excessive force claims fail because alleging that handcuffs are too tight

during an arrest is insufficient to sustain an excessive force claim as a matter of law.

                                                    3
          Case 1:18-cv-00461-SAG Document 76 Filed 12/16/20 Page 4 of 6



        23.     There is insufficient evidence for Col. Wilson to meet the high standard of

supervisory liability for the remaining 42 U.S.C. § 1983 claims asserted against him.

        24.     Defendantd are immune from suit on the state-law claims under the Maryland Tort

Claims Act.

        25.     Counts Six, Seven, and Eight are read in pari materia with Counts One, Two, Three,

Four, and Five. For the same reasons that Plaintiffs’ First Amendment rights were not violated,

their Article 40 rights were also not violated. For the same reasons that Plaintiffs’ Fourth

Amendment rights were not violated, their Article 24 and Article 26 rights were also not violated.

        26.     The false arrest and false imprisonment claims fail because Sgt. Pope had probable

cause to arrest Plaintiffs.

        27.     Judgment should be entered against Maryland Shall Issue, Inc. (“MSI”) on all

counts because it has nothing to do with this case. No one representing MSI was present on

February 5, 2018. It has not suffered an injury. Its members do not otherwise have standing to

sue in their own right. The interests it seeks to protect are not germane to the issues in this lawsuit.

As a result, it does not have individual or associational standing, and judgment should be entered

against it.

        28.     If any causes of action survive, then this Court should grant judgment in favor of

Defendants on any claim for punitive damages.

        29.     Defendants Sgt. Brian T. Pope and Col. Michael Wilson incorporate their

memorandum of law in support of their motion to dismiss as if stated fully herein.

        WHEREFORE, for all the reasons set forth above and in their memorandum of law,

Defendants Sgt. Brian T. Pope and Col. Michael Wilson respectfully request that this Honorable



                                                   4
         Case 1:18-cv-00461-SAG Document 76 Filed 12/16/20 Page 5 of 6



Court enter summary judgment in favor of Defendants and against Plaintiffs, and that this Court

provide any further relief as it may deem appropriate.



Respectfully submitted,


Brian E. Frosh                                       Brian E. Frosh
Attorney General of Maryland                         Attorney General of Maryland

/s/ John C. Fredrickson                              /s/ James N. Lewis
_________________________                            _________________________
John C. Fredrickson                                  James N. Lewis
Federal Bar No. 02566                                Federal Bar No. 30220
Assistant Attorney General                           Assistant Attorney General
Department of General Services                       Office of the Attorney General
300 West Preston Street, Suite 608                   200 Saint Paul Place, 20th Floor
Baltimore, Maryland 21201                            Baltimore, Maryland 21202
john.fredrickson@maryland.gov                        jlewis@oag.state.md.us
Telephone: (410) 767-1825                            Telephone: (410) 576-7005
Facsimile: (410) 333-7654                            Facsimile: (410) 576-6955




                                                5
          Case 1:18-cv-00461-SAG Document 76 Filed 12/16/20 Page 6 of 6



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 16th day of December 2020, a copy of the foregoing

Defendants’ Motion for Summary Judgment, accompanying Memorandum of Law, Table of

Exhibits, and Proposed Order were served electronically via CM/ECF to:

Cary Johnson Hansel, III, Esquire
Federal Bar No. 14722
cary@hansellaw.com
Erienne Sutherell, Esquire
Federal Bar No. 20095
esutherell@hansellaw.com
Justin Stefanon, Esquire
Federal Bar No. 20087
jstefanon@hansellaw.com
HANSEL LAW, P.C.
2514 North Charles Street
Baltimore, Maryland 21218
Attorneys for Plaintiffs

and a courtesy copy will be sent within one business day to:

The Honorable Stephanie A. Gallagher
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
ATTN: Clerk’s Office for the Honorable Stephanie A. Gallagher
101 West Lombard Street
Chambers 7C
Baltimore, Maryland 21201




/s/ John C. Fredrickson                             /s/ James N. Lewis
_____________________________________               ___________________________________
John C. Fredrickson                                 James N. Lewis




                                                6
